This was a motion for a preliminary injunction, compelling the defendants to construct a viaduct or passage under their railroad, for the benefit of the complainant. The chancellor observed, this is not the ordinary use of a preliminary injunction; as the effect of granting such an injunction ivould be to give to the complainant the whole object and relief sought by the bill, in anticipation. That when ilia cause comes to hearing upon pleadings and proofs, if the complainant is entitled to that kind of relief, and this court has jurisdiction to grant it, the proper decree for the active interference of the defendants in the construction of a viaduct under their railway would bo made. But that this was clearly not a case in which the court ought to grant an injunction, before the final decision in the cause. Motion denied. Defendant’s costs of opposing to abide the event of the suit, and be costs in the cause.